Jay Bray
                                                             [nsmlogoa02a01.jpg]
Chief Executive Officer






March 31, 2014


Mr. David Hisey
8315 Woodlea Mill Road
McLean, VA 22102


Dear David:


This letter will confirm our offer and your acceptance for the position of
Executive Vice President and Chief Strategy Officer, reporting to me, to be
effective immediately after the filing of the Company’s Form 10-Q for the first
quarter of 2014. You will remain an executive officer of the Company. The
details of our offer are outlined below:


Compensation:
You will receive an annual salary of $400,000. You will be paid semi-monthly, at
the rate of $16,666 per pay period.



Bonus Opportunity:
For the plan year 2014, you will be eligible for an annualized bonus opportunity
of 400% ($1,600,000) of your annual salary. All bonus awards are discretionary
and contingent upon individual and company performance goals. You must be
actively employed by Nationstar on the date the bonus is distributed to receive
this opportunity.



You will no longer be a participant or be eligible to participate in the Annual
Incentive Compensation Plan (AIP).


Bonus Guarantee:
For the plan year 2014, you will receive a bonus guarantee equal to $1,200,000.
You must be actively employed by Nationstar on the date the bonus is distributed
to receive this guarantee.



Long Term Equity:
Beginning with the 2014 calendar year (granted in the first quarter of 2015),
you can anticipate receiving an equity award, the value of which will be the
equivalent of 35% of your cash bonus. All awards are approved by the
Compensation Committee of the Board of Directors.

 





350 Highland Drive, Lewisville, Texas 75067 • Phone 469.549.3337 • Fax
972-315-8648 • jay.bray@nationstarmail.com



--------------------------------------------------------------------------------



Mr. David Hisey
Page | 2











Non-Compete:
You agree that while employed by Nationstar and for the twelve (12) month period
immediately following your termination of employment, you shall not directly or
indirectly, either as principal, agent, employee, employer, consultant, partner
or shareholder of a closely held corporation of shareholder in excess of five
(5%) of a publicly traded corporation, corporate officer or director, or in any
other individual or representative capacity, engage or otherwise participate in
any manner or fashion in any business that is in competition in any manner
whatsoever with the mortgage lending business of Nationstar and its subsidiaries
or of any other business in which Nationstar or its subsidiaries is engaged in
at the time of your termination of employment, or which is part of Nationstar’s
Developing Business, within states in which Nationstar is engaged in such
business of Developing Business. For purposes of the foregoing, “Developing
Business” shall mean the new business concepts and services Nationstar has
developed and is in the process of developing during your employment with
Nationstar. You further agree that this restrictive covenant is reasonable as to
duration, terms and geographical area and that the same protects the legitimate
interests of Nationstar and its respective affiliates, imposes no undue hardship
on you, is not injurious to the public, and that any violation of this
restrictive covenant shall be specifically enforceable in any court with
jurisdiction upon short notice.



Non-Solicit:
You agree that during the period of your employment and for the twelve (12)
month period immediately following the date of your termination of employment
with Nationstar for any reason, you shall not, directly or indirectly, solicit
or induce any officer, director, employee, agent or consultant of Nationstar or
any of their successors, assigns, subsidiaries or affiliates to terminate his,
her or its employment or other relationship with Nationstar or any of their
successors, assigns, subsidiaries or affiliates, or otherwise encourage any such
person or entity to leave or sever his, her or its employment or other
relationship with Nationstar or any of their successors, assigns, subsidiaries
or affiliates, for any other reason.






--------------------------------------------------------------------------------



Mr. David Hisey
Page | 3





Termination without Cause:
Should you be terminated by Nationstar without Cause, or should you terminate
employment for Good Reason (Good Reason shall be defined as a material
diminution in your duties or no longer a direct report to the CEO), you shall be
entitled to, subject to your providing Nationstar with a signed release of
claims in a form adopted by Nationstar from time to time, which shall contain
customary terms and conditions, (i) $1,000,000, if said termination occurs
during the 2014 calendar year; or twelve (12) months base salary, plus
$1,000,000 if said termination occurs subsequent to the 2014 calendar year; (ii)
the next tranche of restricted shares scheduled to vest for each grant awarded
to you; and (iii) continuation of your coverage under Nationstar’s medical plan
until the earlier of (A) the period of time it takes you to become eligible for
the medical benefits program of a new employer or (B) twelve (12) months from
the Termination Date.





We look forward to you continuing to play a vital role at Nationstar. Please
feel free to contact me if you have any questions.


Sincerely,


/s/ Jay Bray


Jay Bray
President & Chief Executive Officer


---------------------------------------------------------------------------------------------------------------------


I, David Hisey, accept and agree to all the terms and conditions contained in
this offer letter.






/s/ David Hisey         March 31, 2014        
(Signature)     (Date)


I understand and agree that if I am hired by Nationstar Mortgage or any
affiliate of Nationstar Mortgage that my employment relationship with Nationstar
Mortgage or any affiliate of Nationstar Mortgage to whom I may hereafter be
assigned, will be as an “employee at-will.”  Nationstar Mortgage retains the
right to terminate my employment relationship at any time with or without cause,
without notice, and if for cause, without incurring any liability to me.  I
further understand and agree that any agreement providing for a term of
employment or any agreement restricting or limiting the right of Nationstar
Mortgage or any affiliate to terminate my employment relationship for just cause
is not binding, unless such an agreement is made in writing and signed by the
CEO of Nationstar Mortgage and me. I further understand that Nationstar Mortgage
prohibits all employees from using trade secrets or other confidential
information (verbal, written, electronics or otherwise) they may have acquired
from any prior employer. I further understand that Nationstar Mortgage prohibits
employees from bringing any former employer’s confidential information on to
Nationstar Mortgage’s property, including its computer systems, databases, and
company-owned or paid-for equipment. I further understand and agree that if I
have any proprietary or confidential information of any prior employer, I am
required to retain the same. However, I am not to use that information in any
way in my job at Nationstar.



